AO 245D (WDNC Rev. 01/2020) Judgment in a Criminal Case for Revocation




                                                UNITED STATES DISTRICT COURT
                                                          Western District of North Carolina
    UNITED STATES OF AMERICA                                             )   AMENDED JUDGMENT IN A CRIMINAL CASE
                                                                         )   (For Revocation of Probation or Supervised Release)
                 V.                                                      )   (For Offenses Committed On or After November 1, 1987)

                                                                         )
    MICHAEL JAMES PATTERSON                                              )   Case Number: DNCW199CR000075-005
                                                                         )   USM Number: 15337-058
                                                                         )
    Filed Date of Original Revocation                                    )   Jared Paul Martin
    Judgment: 5/31/2018                                                  )   Defendant’s Attorney
                                                                         )

THE DEFENDANT:
  Admitted guilt to violations 1 & 2 of the Petition.
  Was found guilty of violations 5 & 7 of the Petition after denial of guilt.
ACCORDINGLY, the court has adjudicated that the defendant is guilty of the following violations:

  Violation                                                                                                    Date Violation
  Number            Nature of Violation                                                                         Concluded
      1             DRUG/ALCOHOL USE                                                                            6/23/2017
      2             FAILURE TO COMPLY WITH DRUG TESTING / TREATMENT                                             7/10/2017
                    REQUIREMENTS
       5            NEW LAW VIOLATION - POSSESS WITH INTENT TO SELL AND                                         10/01/2017
                    DISTRIBUTE HEROIN, A SCHEDULE I CONTROLLED SUBSTANCE
       7            NEW LAW VIOLATION – POSSESS WITH INTENT TO SELL AND                                         10/01/2017
                    DISTRIBUTE XANAX, A SCHEDULE IV CONTROLLED SUBSTANCE

        The Defendant is sentenced as provided in pages 2 through 3 of this judgment. The sentence is imposed pursuant
to the Sentencing Reform Act of 1984, United States v. Booker, 125 S.Ct. 738 (2005), and 18 U.S.C. § 3553(a).

  Defendant found not guilty as to violation(s) of the Petition and is discharged as to such violation(s).
  Violations 3, 4, 6 & 8 are dismissed on the motion of the United States.
        IT IS ORDERED that the Defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay monetary penalties, the defendant shall notify the court and United States attorney
of any material change in the defendant's economic circumstances.


                                                                                  Date of Imposition of Sentence: 9/2/2021




                                                                                  Date: September 6, 2021


                            Case 1:99-cr-00075-MR Document 364 Filed 09/07/21 Page 1 of 3
AO 245D (WDNC Rev. 01/2020) Judgment in a Criminal Case for Revocation



Defendant: Michael James Patterson                                                                         Judgment- Page 2 of 3
Case Number: DNCW199CR000075-005



                                                                         IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
THREE (3) MONTHS.

 The Court makes the following recommendations to the Bureau of Prisons:

 The Defendant is remanded to the custody of the United States Marshal.

 The Defendant shall surrender to the United States Marshal for this District:
             As notified by the United States Marshal.
             At on .

 The Defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             As notified by the United States Marshal.
             Before 2 p.m. on .
             As notified by the Probation Office.


                                                                           RETURN

I have executed this Judgment as follows:




Defendant delivered on __________ to _______________________________________ at

________________________________________, with a certified copy of this Judgment.




                         United States Marshal
                                                                                    By:
                                                                                          Deputy Marshal




                            Case 1:99-cr-00075-MR Document 364 Filed 09/07/21 Page 2 of 3
AO 245D (WDNC Rev. 01/2020) Judgment in a Criminal Case for Revocation



Defendant: Michael James Patterson                                                                           Judgment- Page 3 of 3
Case Number: DNCW199CR000075-005

                                                                     SUPERVISED RELEASE
Upon release from imprisonment the Court Orders that NO FURTHER TERM OF SUPERVISED RELEASE IS IMPOSED.




                                                              [Remainder of page intentionally left blank]




                            Case 1:99-cr-00075-MR Document 364 Filed 09/07/21 Page 3 of 3
